Citation Nr: 0928165	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  05-18 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement as a surviving spouse to special monthly pension 
(SMP) based on the need for aid and attendance or on account 
of being housebound.


REPRESENTATION

Appellant represented by:  The American Legion


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1942 to October 
1945.  He died in July 2000.  The appellant is the Veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in May 2004 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The appellant is not a patient in a nursing home due to 
mental or physical incapacity, she is not blind or nearly 
blind in both eyes, and the impairment resulting from her 
disabilities is not such that she is so helpless as to be in 
need of the regular aid and attendance of another person on a 
regular basis.

2.  The appellant is not substantially confined to her home 
or immediate premises by reason of permanent disabilities.


CONCLUSION OF LAW

The criteria for entitlement to SMP based on the need for 
regular aid and attendance or on account of being housebound 
have not been met.  38 U.S.C.A. §§ 1502, 1541 (West 2002); 38 
C.F.R. §§ 3.351, 3.352 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not in the record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The VCAA notice requirements apply to all five elements of a 
service connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Proper VCAA notice must be provided to a claimant prior to an 
initial unfavorable decision on the claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 119-20 (2004).  

In the instant case, the appellant was advised in a March 
2004 letter, sent prior to the initial unfavorable rating 
decision issued in May 2004, of the evidence and information 
necessary to substantiate her claim of entitlement to SMP 
based on need for aid and attendance or on account of being 
housebound, as well as her and VA's respective 
responsibilities in obtaining such evidence and information.  

The Board observes that the appellant was not advised prior 
to the initial unfavorable rating decision of the evidence 
and information necessary to establish an effective date for 
a disability rating, in accordance with Dingess/Hartman, 19 
Vet. App. 473.  However, as the Board concludes herein that 
the preponderance of the evidence is against the appellant's 
claim, any question as to the appropriate effective date to 
be assigned is rendered moot.  As such, the appellant will 
not be prejudiced by the Board proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the AOJ, the Board must consider whether 
the claimant has been prejudiced). 

Accordingly, the Board finds that VA has satisfied its duty 
to notify under the VCAA in accordance with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1), in view of the fact 
that any notice defects did not affect the essential fairness 
of the adjudication of the appellant's claim.  

The Board further finds that VA has satisfied its duty to 
assist under the VCAA in accordance with 38 U.S.C.A. § 5103A 
and 38 C.F.R. § 3.159(c).  The appellant's private treatment 
records from Dr. Norwood, dated from August 2000 to April 
2004, have been obtained and considered.  The appellant has 
not identified, and the record does not otherwise indicate, 
any additional existing medical records that are necessary 
for a fair adjudication of her claim.  

The Board observes that the appellant was not provided with a 
VA examination in connection with her current claim for 
entitlement to SMP on the basis of need for aid and 
attendance or on account of being housebound.  However, a VA 
examination was provided in April 2001 in connection with her 
previously denied claim for such benefit.  As discussed in 
detail below, the lay and medical evidence since that time do 
not indicate that her current condition more closely 
approximates the criteria for such benefit.  Therefore, the 
medical evidence of record is sufficient to make a decision, 
and a VA examination is not necessary.  See 38 C.F.R. 
§ 3.159(c)(4).

In the circumstances of this case, additional efforts to 
assist or notify the appellant in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).  VA has 
satisfied its duty to inform and assist the appellant at 
every stage, at least insofar as any errors committed were 
not harmful to the essential fairness of the proceedings.  
Therefore, the appellant will not be prejudiced as a result 
of the Board proceeding to the merits of her claim.

II. Analysis

VA shall pay a pension to the surviving spouse of a veteran 
of a period of war whose death was not due to a service-
connected cause.  See 38 U.S.C.A. § 1541; 38 C.F.R. §§ 3.3, 
3.23.  Increased pension is payable to a surviving spouse by 
reason of need for aid and attendance, or, if not in need of 
aid and attendance, by reason of being housebound.  38 C.F.R. 
§ 3.351(a)(5). 

To be entitled to SMP on the basis of need for aid and 
attendance, an individual must establish that he or she is so 
helpless or nearly helpless as to require the regular aid and 
attendance of another person.  38 C.F.R. § 3.351(b).  A 
person is considered to be in need of regular aid and 
attendance if he or she is a patient in a nursing home due to 
mental or physical incapacity, is blind or so nearly blind as 
to have corrected visual acuity of 5/200 or less in both eyes 
or concentric contraction of the visual field to 5 degrees or 
less, or otherwise establishes a factual need for aid and 
attendance under the criteria set forth in 38 C.F.R. § 
3.352(a).  See 38 U.S.C.A. § 1502(b); 38 C.F.R. § 
3.351(c)(1)-(2).

The following basic criteria will be considered in 
determining a claimant's need for regular aid and attendance: 
inability to dress or undress himself or herself, or to keep 
himself or herself ordinarily clean and presentable; 
inability to feed himself or herself through loss of 
coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid; physical or mental 
incapacity which requires care or assistance on a regular 
basis to protect the claimant from hazards or dangers 
incident to his or her daily environment; or being bedridden, 
meaning that the claimant is actually required to remain in 
bed.  38 C.F.R. § 3.352(a).  The claimant need not exhibit 
all of these disabling conditions to be entitled to SMP.  The 
functions which the claimant is unable to perform should be 
considered in connection with his or her condition as a 
whole.  A determination that the claimant is so helpless as 
to be in need of regular aid and attendance will not be based 
solely upon an opinion that he or she is required to remain 
in bed.  Such determination must be based on the actual 
requirement of personal assistance from others.  The evidence 
must establish that the claimant is so helpless as to need 
regular aid and attendance, but constant need is not 
required.  

An individual is considered housebound for the purposes of 
entitlement to SMP if he or she is permanently housebound by 
reason of disability or disabilities.  38 C.F.R. 
§ 3.351(d)(2).  In other words, the individual must be 
substantially confined to his or dwelling and the immediate 
premises or, if institutionalized, to the ward or clinical 
area, and it must be reasonably certain that the disability 
or disabilities and resultant confinement will continue 
through the claimant's lifetime.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).   

In this case, the appellant is currently diagnosed with 
diabetes mellitus, diabetic neuropathy affecting the feet, 
atrial fibrillation, hypertension, hyperlipidemia, and 
osteoarthritis.  See, e.g., April 2004 aid and attendance 
form, March 2001 and November 2003 treatment records from Dr. 
Norwood.  

The appellant's treating physician, Dr. Norwood, stated in an 
April 2004 aid and attendance form that the appellant is able 
to feed herself, does not need assistance in bathing or 
tending to other hygiene needs, and is able to sit up.  In 
response to whether the appellant is able to care for the 
needs of nature, Dr. Norwood responded "yes and no" and 
stated that the appellant "tries."  She indicated that the 
appellant uses a cane to walk part of the time because her 
feet and ankles hurt and her right ankle occasionally gives 
way, causing her to almost fall.  Dr. Norwood further stated 
that the appellant is able to travel and leave home without 
assistance, although she specified that the appellant cannot 
travel far due to her heart condition and diabetes and she 
only makes short trips to the store, mailroom, and doctor's 
office.  Dr. Norwood indicated that the appellant is not 
blind and had surgery on both eyes within the past several 
years.

A review of Dr. Norwood's treatment records from August 2000 
to April 2004 confirms this assessment.  In addition, 
concerning the appellant's vision, an August 2000 record 
notes that the appellant had corrected vision of 20/50 in the 
left eye and 20/40 in the right eye.  The Board notes that 
Dr. Norwood indicated in an August 2000 aid and attendance 
form, in connection with the appellant's prior claim for SMP, 
that her visual acuity was not 5/200 or less in both eyes.  
The Board further notes that, at the April 2001 VA 
examination in connection with her prior claim, the 
appellant's status was post-left cataract surgery, she had a 
cataract on the right side, and she wore glasses.  In May 
2002, Dr. Norwood noted that the appellant had cataracts 
removed from both eyes within the previous year.  

Dr. Norwood's records further reflect that the appellant's 
sisters were staying with her in August 2000 due to 
depression related to the recent death of the Veteran.  In 
March 2001, the appellant indicated that she had recently 
moved into a one-bedroom apartment, where she lived alone.  
There is no indication that the appellant's living situation 
has changed since that time.

In her March 2004 claim for SMP, the appellant stated that, 
although she is not permanently handicapped due to her 
disabilities, she needs help with her bills and her 
medications.  She indicated that she takes pills in the 
morning and afternoon.  

The appellant contends that she is entitled to SMP because 
she is confined to her home due to her heart condition, high 
blood pressure, and diabetes.  See May 2004 notice of 
disagreement.  She further contends that she is in need of 
regular aid and attendance because she uses a cane to walk 
and her activities are limited due to such conditions.  Id.  
Similarly, the appellant's representative asserts that SMP is 
warranted because the appellant is significantly impaired by 
her heart condition and diabetes.  See July 2009 written 
brief presentation.  

The Board is sympathetic to the high costs of medications and 
the appellant's difficult financial situation.  However, 
finances are not a factor in determining entitlement to SMP 
based on the need for aid and attendance or on account of 
being housebound.  The criteria for such benefit are very 
specific, as delineated above.  

The evidence of record does not reflect that the appellant is 
a patient in a nursing home or is blind or nearly blind.  See 
38 C.F.R. § 3.351(c)(1)-(2).  Furthermore, she does not meet 
any of the criteria under 38 C.F.R. § 3.352.  See Turco v. 
Brown, 9 Vet. App. 222, 224 (1996) (claimant must establish 
at least one of the factors enumerated in 38 C.F.R. § 3.352 
to be entitled to SMP on that basis).  Although the evidence 
of record reflects that the appellant has many disabilities, 
including a heart condition and diabetic neuropathy, such 
disabilities do not render her in need of the regular aid or 
assistance of another person.  Specifically, she lives alone 
and is able to perform all of her daily activities, as 
contemplated by 38 C.F.R. § 3.352, without assistance.  
Although she uses a cane to walk, she does so only some of 
the time.  She is not bedridden, and she is able to leave her 
home for daily needs, including groceries, mail, and doctor's 
appointments, without assistance.  

As such, the Board finds that appellant is not in need of 
regular aid and attendance so as to qualify for SMP on that 
basis.  See 38 C.F.R. § 3.351(c).  For the same reasons, the 
appellant does not qualify for SMP on the basis of being 
housebound, in that she is not substantially confined to her 
home.  See 38 C.F.R. § 3.351(d).

The Board has considered the applicability of the benefit of 
the doubt doctrine to the instant appeal and concludes that 
such doctrine is not applicable because the preponderance of 
the evidence is against the appellant's claim.  
38 U.S.C.A. § 5107.  As such, the claim must be denied.


ORDER

Entitlement to SMP based on the need for aid and attendance 
or on account of being housebound is denied.



________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


